Citation Nr: 1045807	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-41 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for depression. 

3.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right wrist injury. 

4.  Entitlement to an initial disability rating in excess of 10 
percent for right hand numbness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to December 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2008, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

This appeal was previously before the Board in September 2008.  
The Board reopened the claim for service connection for a low 
back disability and remanded the claims so treatment records 
could be requested, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The evidence of record demonstrates the Veteran has 
depression as a result of an event, injury, or disease during 
active service.

2.  The evidence of record demonstrates the Veteran does not have 
a low back disorder as a result of an event, injury, or disease 
during active service.

3.  The Veteran is right-handed.

4.  Residuals of a right wrist injury are manifested by 
limitation of dorsiflexion to, at worst, 5 degrees.

5.  Right hand numbness is manifested by mild partial paralysis 
of the medial nerve.  


CONCLUSIONS OF LAW

1.  Depression was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

2.  A low back disability was not incurred in or aggravated by 
active military service, nor may a low back disability be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
4.125 (2010).

3.  The schedular criteria for a disability rating in excess of 
10 percent for right wrist injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2010).

4.  The schedular criteria for a disability rating in excess of 
10 percent for right hand numbness have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Code 8515 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
December 2003 and August 2004.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated in 
December 2003, October 2004, June 2005, and October 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the claimant in completing his 
claims, identified the claimant's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the claims 
were reviewed and a supplemental statement of the case (SSOC) was 
issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in October 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-connected 
low back disability and the etiology of his claimed neck and 
shoulder disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claims

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

If a veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomology; such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity' and would constitute pyramiding. Esteban, 6 
Vet. App. 259, 261, citing Brady v. Brown, 4 Vet. App. 203 (1993)

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Service treatment records (STR) indicate a single diagnosis of 
reactive depression in a February 1982 note, and recurrent 
complaints of back pain.  In an August 1978 STR the Veteran 
complained of back pain for two days.  In a July 2009 STR the 
Veteran complained of low back pain second to heavy lifting.  The 
examination was completely normal.  In an October 1980 STR, the 
Veteran complained of pain in the right lumbar area after falling 
from a chair.  The examiner diagnosed traumatic injury to right 
flank.  In a June 1981 STR, the Veteran complained of low back 
pain on and off for the past two years.  He stated that his pain 
was aggravated by long periods of standing or sitting.  The 
examiner noted no lesions, full range of motion, no paravertebral 
muscle spasm, and no pain on palpation.  The examiner diagnosed 
probable chronic low back pain.  The Veteran continued to 
complain of lumbar pain in February and May 1982 STR.  In an 
April 1982 medical history report, the Veteran complained of 
recurrent back pain.  During his September 1982 separation 
examination, psychiatric and spine evaluations were normal.  

A July 1983 VA x-ray of the lumbar spine was normal.  

In an April 1989 private treatment note, the Veteran reported he 
had one depressive episode back in 1981 when he was in the 
service and stationed overseas in Germany.  He reported he was 
diagnosed with depression at that time.  He indicated that he had 
been feeling increasingly depressed and that his nerves were bad.  
He stated that he started drinking more about three months prior 
and that he was not clear what the precipitant of his behavior 
was, but that it may be increasing discipline problems with his 
son, and difficulty adjusting appropriately to working the late 
shift.  

The Veteran continued to be treated at the private facility for 
major depression from April 1989 to November 1993.  

In a November 1993 private treatment note, the Veteran stated he 
was stressed by deteriorating family relationships and he had 
some resulting depressive symptoms.  The diagnosis was major 
depression, recurrent, moderate. 

In a March 1995 VA consultation record, the Veteran complained of 
anxiety from backaches, and anxiety regarding unemployment.  

An April 1995 VA biopsychosocial assessment reported a diagnosis 
of adjustment disorder with anxiety.  

In a November 2003 VA progress note, the examiner noted sudden 
low back bulging discs happened in November 2002 due to 
degenerative joint disease (DJD) in his low back occurring a year 
prior.  The diagnosis was DJD lumbar spine. 

In a December 2003 VA progress note, the Veteran stated he had 
been depressed because he is unable to work due to back pain and 
other medical problems.   He reported a history of depression 
since age 18 when his mother became ill with kidney disease.  He 
also indicated that he was hospitalized about 15 years prior 
after having suicidal thoughts.  The examiner diagnosed 
dysthymia.  

In a September 2003 and March 2004 letters, J. B., a Registered 
Nurse Certified (R.N.C.), reported that the Veteran was admitted 
for difficulties adjusting to physical pain and disabilities 
associated with a back injury in 2002.  She reported that he 
complained of anxiety and stress associated with the pain and his 
inability to function in his former capacity.  She also noted 
that he reported stress and anxiety secondary to his 
responsibilities caring for his stepfather, and severe anxiety 
and depression regarding his poor financial situation secondary 
to being unable to work since his back injury.  She stated the 
Veteran was diagnosed with Adjustment Disorder with mixed anxiety 
and depressed mood.  

In a December 2004 VA progress note, the Veteran reported back 
pain for a number of years, likely since about 1978, that became 
much worse after a work injury in November 2002. 

In a March 2004 letter, J. B., R.N.C., reported the Veteran had 
diagnoses of Major Depressive Disorder and PTSD.  She indicated 
he had been suffering from significant depressive symptoms since 
his service in the military, and that he was able to identify his 
problem of extreme anger and hostility toward those in authority 
positions and especially women due to his feeling towards his own 
mother who he felt betrayed him.  

A March 2006 VA radiology report noted minor anterior osteophytes 
at several levels of the lumbar spine and mild disc space 
narrowing at L3-4 consistent with degenerative disc disease, and 
otherwise unremarkable lumbar spine examination.  

The Veteran testified before the Board in May 2008 that he 
witnessed another soldier accidentally shoot himself in the head 
after returning from the firing range.  He also testified 
regarding his current back symptoms.

In a June 2008 statement, the Veteran claimed that his back 
problem stems from an incident that happened while in service.  
He reported that while on clean-up detail in a warehouse, when he 
was pulling some equipment, his back gave in and he immediately 
went to sick call.  He reported he was given two days off and 
wore a back brace.  

During a March 2009 VA mental health examination, the Veteran was 
diagnosed with posttraumatic stress disorder (PTSD).  The 
examiner noted no current depression, depressed mood, or anxiety. 

During a March 2009 spine examination, the Veteran reported that 
in 1978 or 1979, while moving a large tent sitting on a warehouse 
floor, he felt a "pop" which was immediately painful and that 
he sought evaluation at sick call.  He stated that after 
separation from service his back was still an issue and that he 
often wore a back brace and drove a fork lift.  He stated he 
reinjured his back in 2002.  An MRI report from that time found 
normal alignment, no abnormal signal in the cord, short pedicles 
on a developmental basis, and disc desiccation at L4-5.  

In her January 2010 addendum, the examiner diagnosed chronic 
lumbar strain with lumbar degenerative disc disease (DDD).  The 
examiner noted that the Veteran was not diagnosed with DDD during 
military service or after military service, and his radiographs 
have been basically normal.  It was not until his MRI in June 
2008 that any real report of degenerative changes were noted, and 
that he has some osteophyte formation which is very normal and 
associated with age.  She indicated that the present MRI revealed 
DDD but when this developed cannot be determined and to state its 
significance or when it originated would be require mere 
speculation.  The examiner reported that lumbar DDD is common, 
and its incidence increased with age, and if he had prolonged 
disc desiccation, radiographic changes should have reflected 
greater pathology by now.  A consistent diagnosis of lumbar 
strain suggests mechanical instability and an anticipation of 
degenerative change would be anticipated and after more than 30 
years of this change would be expected to be significant.  She 
opined it was less likely than not secondary to his back pain 
history but instead is more likely than not simply a sign of 
aging.   

Analysis

Depression

The Board notes at the outset that the Veteran has already been 
granted service connection for one acquired psychiatric disorder, 
PTSD, per the rating decision in March 2010.

In view of the totality of the evidence, including treatment for 
depression in service, a current diagnosis of major depressive 
disorder, the supportive correspondence by nurse J.B. and the 
Veteran's credible and competent statements that he has 
experienced depression since service, the Board finds that the 
Veteran's depression was as likely as not due to his active 
service.  Consequently, the Board finds that, resolving 
reasonable doubt in the Veteran's favor, service connection for 
depression is warranted.

Back Disorder

The first piece of objective medical evidence showing a diagnosis 
of a chronic back disability is in a November 2003 VA progress 
note, indicating the Veteran had injured his back in a work-place 
accident the year before.  The diagnosis was DJD, approximately 
20 years after the Veteran's separation from active service and 
cannot be presumed to have been incurred during service.  The 
Board also notes that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record does not include any competent medical 
opinion establishing a nexus or medical relationship between the 
Veteran's current back disability diagnosed post-service and 
events incurred during active service.  Therefore, service 
connection for a back disability on a direct basis must be 
denied.

The Board acknowledges that the Veteran has described back pain 
since his 1978 injury, which may be interpreted as reflecting a 
continuity of symptomatology, since service, which he is 
competent to report.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  The January 2010 VA examiner stated a chronic disability 
originating from service would have significantly more 
degeneration than the current back findings.  The findings of a 
physician are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   The 
Board accordingly accords great probative value to the VA 
examiners' opinions, and finds them to be dispositive of the 
question of whether the Veteran's low back disorder was caused by 
his in-service complaints of back pain.

While the Veteran's June 1981 STR included a diagnosis of 
probable chronic back pain, isolated findings or even a diagnosis 
with the word chronic do not establish that the Veteran's current 
lumbar disc disease was incurred in service.  See 38 C.F.R. § 
3.303(b).  Furthermore, the Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute competent 
evidence of a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  In this case too, chronicity since service is 
questioned because continuity of symptomatology is not shown from 
April 1982 medical history report to the September 1982 
separation examination report.  

The Board does not doubt the sincerity of the Veteran's belief 
that his current back disorder is a result of events during 
military service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals. Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or expertise, 
he is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay assertions 
as to the nature, onset, or etiology of his back disorder have 
less probative value than the contrary opinions of qualified 
medical personnel.

For all the foregoing reasons, the claim for service connection 
for a back disorder must be denied.  

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in both initial rating 
claims and normal increased rating claims, the Board must discuss 
whether "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervations, 
or other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In this case, the Veteran was assigned a 10 percent disability 
rating for a right wrist disability under Diagnostic Code 5215.  

5215  Wrist, limitation of motion of:
Majo
r
Mino
r
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).

The Median Nerve
851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Factual Background 

The Veteran was granted service connection upon separation from 
service due to evidence of an in-service right wrist injury due 
to a fall from a motorcycle.  In a January 2005 decision, the RO 
granted service connection for numbness and tingling of the right 
hand as secondary to the service-connected right wrist 
disability.  

A November 2003 VA progress note indicated a diagnosis of carpal 
tunnel syndrome.  VA progress notes indicate ongoing treatment 
for carpal tunnel syndrome. 

During an October 2004 VA examination, the Veteran complained of 
constant numbness and pain in the wrist, and incapacitating 
episodes which happened as often as three times a year for three 
days.  He reported over the past year he had five incidents of 
incapacitation for a total of 50 days.  He stated his physician 
recommended bed rest for five months due to acute wrist pain.  He 
stated he has not had any prosthetic implants of the joint, and 
that his functional impairment is constant numbness and pain.  He 
also indicated he lost some time from work due to this wrist.  
Upon examination, the examiner noted that his right hand is the 
dominant hand because he uses it to write, eat, and comb his 
hair.  The examiner noted that the wrist joint's general 
appearance was abnormal on the right size with a wearing brace.  
On the right, dorsiflexion was to 5 degrees, palmar flexion was 
to 45 degrees, radial deviation was to 5 degrees, and ulnar 
deviation was to 10 degrees.  The examiner noted that range of 
motion was additionally limited by pain, fatigue, weakness, and 
lack of endurance, but not by incoordination.  X-ray findings 
were within normal limits.  The examiner noted that the effect on 
the Veteran's usual occupation and daily activity is 
considerable.  

In a December 2004 addendum, the examiner opined that it is at 
least as likely as not that the current right hand numbness and 
tingling; along with loss of grip strength is secondary to the 
service-connected right wrist injury.  The examiner stated there 
was no reason for the left wrist to be involved.

In an October 2004 VA progress note, the Veteran requested wrist 
splints for his bilateral carpal tunnel syndrome.  VA progress 
notes dated through February 2009 indicate continued use of wrist 
splints for carpal tunnel syndrome. 

In May 2008 the Veteran testified before the Board that he 
experienced weakened grip with the right hand and tingling and 
numbness in the fingers.  He stated he sometimes could barely 
write his name; he sometimes had difficulty writing a letter or 
using a doorknob.  He tended to drop items from his right hand 
and consequently relied more on his left hand.

During a June 2009 VA examination, the examiner noted that the 
Veteran was diagnosed with carpal tunnel syndrome in April 2009 
with constant sharp, burning, and dull pain.  The Veteran 
reported loss of motion with flares and progressively worsening 
pain, with wrist plants and medication for pain.  Upon 
examination, the examiner noted no deformity, giving way, or 
instability.  The examiner found pain, stiffness, and weakness 
with swelling but no heat or redness.  The examiner further 
reported no deformity, no instability, and some tenderness of the 
right wrist.  Range of motion findings included doriflexion to 59 
degrees, palmar flexion to 70 degrees, ulnar deviation to 34 
degrees, and radial deviation to 20 degrees.  The Veteran 
reported that when he was employed as forklift driver, sometimes 
his hands would get a numb, burning sensation, especially while 
driving home after working.  The examiner reported no effects on 
usual daily activities and mild to moderate effect on chores, 
shopping, exercise, bathing, dressing, toileting, and grooming.  

A nerve study conducted during that time found no nerve pathology 
except for medial nerves, bilateral, motor strength was still 5/5 
for grip, and wrist flexion and extension.  After review of the 
claims file, the examiner noted examination revealed normal 
muscle tone and build with 5/5 strength of the bilateral upper 
extremities, reflexes are 1s and symmetric, Phalen's sign is 
positive bilateral, and Tinnel's is negative.  There was reduced 
pinprick sensation over the bilateral palms, likely secondary to 
skin thickness, vibratory sensation was normal.  An x-ray report 
showed normal radiographic appearance of the bilateral wrists.  
The diagnosis was moderate, right more than left, medial 
neuropathy at the wrist consistent with carpal tunnel syndrome.  
After review of the claims file, the examiner noted no 
significant abnormalities were noted on physical examination 
other than extreme guarding and what appeared to be an excessive 
pain response with range of motion difference easily explained by 
the difference between hand dominance.  The examiner noted 
sensory exam agreed with findings of carpal tunnel syndrome, and 
the past injury as incurred in military service is not revealed 
on present physical examination.  The examiner further opined 
there is no evidence to conclude that his present bilateral 
carpal tunnel syndrome was caused by his past injury history over 
20 years ago.  

Analysis

Right Wrist Injury 

The VA and fee-basis VA examination reports reveal decreased 
range of motion of the right wrist.  Although the June 2009 VA 
examiner found dorsiflexion to 59 degrees, which is not less than 
15 degrees or palmar flexion limited in line with forearm as 
required for a 10 percent rating under Diagnostic Code 5215, the 
Board will not disturb the current 10 percent rating. 

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As the Veteran 
is already assigned a 10 percent disability rating, which is also 
the maximum under Diagnostic Code 5215, a rating under that 
criterion would not serve to increase the Veteran's current 
rating.  In addition, there is no evidence of ankylosis 
(Diagnostic Code 5214) and no X-ray evidence of arthritis with 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations to warrant a 
20 percent rating under Diagnostic Code 5003.  Therefore, a 
disability rating in excess of 10 percent for a right wrist 
disability is not warranted.  

The Board acknowledges the difficulties that the Veteran has with 
his right wrist disability.  However, the schedular ratings 
contemplate the difficulties experienced with such a disorder.  
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In this case while the Veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the Veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.

Right Hand Numbness

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent is not warranted at any time during the 
appeal period for right hand numbness.  There has been no 
objective manifestation of moderate incomplete paralysis of the 
median nerve.  38 C.F.R. § 4.124a.

In this matter, the Board finds the VA examination of June 2009 
persuasive.  The June 2009 examiner indicated that he reviewed 
the claims file and he commented on the evidence of the Veteran's 
prior medical history.  Although the nerve conduction test at 
that time found moderate medial neuropathy consistent with carpal 
tunnel syndrome, the examiner also specifically stated there was 
no evidence to conclude that his present bilateral carpal tunnel 
syndrome was caused by his past in-service injury.  Further, the 
examiner stated that the past injury as incurred in the military 
service is not revealed on present physical examination.  As 
there are no current manifestations of the in-service injury, the 
Board finds a rating in excess of 10 percent for right hand 
numbness is not warranted. 

The Board has chosen to characterize the Veteran's disorder under 
Diagnostic Code 8515 as the VA examiners and the RO related the 
Veteran's symptoms specifically to the median nerve.  The Board 
has also considered rating the Veteran's service-connected 
disability under a different Diagnostic Code, but finds none that 
may be assigned on the facts of record or which would avail the 
Veteran of a higher disability rating.  The assignment of a 
particular Diagnostic Code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated symptomatology.  
Any change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Throughout the appeal period there has been no objective medical 
evidence of: mild incomplete paralysis of the musculospiral nerve 
(diagnostic code 8514); mild incomplete paralysis of the ulnar 
nerve (diagnostic code 8516): mild incomplete paralysis of the 
musculocutaneous nerve (diagnostic code 8517); mild incomplete 
paralysis of the circumflex nerve (diagnostic code 8518); or mild 
incomplete paralysis of the long thoracic nerve (diagnostic code 
8519).  38 C.F.R. § 4.124a.

All Increased Rating Claims

The Board acknowledges the difficulties that the Veteran has with 
his right hand and wrist disabilities.  However, the schedular 
ratings contemplate the difficulties experienced with such a 
disorder.  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected right hand disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).





ORDER

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for depression is allowed. 

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right wrist injury is denied. 

Entitlement to an initial disability rating in excess of 10 
percent for right hand numbness is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


